DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 3/8/2021, Applicant, on 6/8/2021, amended Claims 1, 9, and 17.  Claims 1, 3-9, 11-17, and 19-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §101 Alice – Applicant asserts that similar to DDR holdings that this claim provides a practical application in a technical field, that of radio frequency monitoring. Examiner disagrees as there are not technical additional elements which are being improved nor is radio monitoring a technical field. Monitoring a conversation is completely abstract, as it is an observation of a conversation between multiple entities, and the added limitation, that of the value indicating a likelihood of an adverse event, is part of that abstraction. Thus there is no technical field which is improvement, no improvement to an additional element or the combination of any of the additional elements, and these are not practically integrated as the additional elements are highly generalized as per Applicant’s own specification shown in the rejection below.
Applicant asserts that a solution to a problem is accomplished and that this an improvement to another technology or field because there is a reduction of risk of an adverse event. Examiner disagrees as this at best is an improvement to the abstraction, a reduction of risk of an adverse event which is not a technical field but part of the abstraction as this is a “Certain Method of Organizing Human Activity” and “A Mental Process”, as per the 2019 PEG and the MPEP 2106 which is the collection, analysis, and display of information, for the purposes of mitigating risk as stated by the Applicant, which is Applying It on a generic computer and systems as per the rejection below, which shows that this is a highly generic collection of voice communication. This is not a practical application as this is Applying It on a generic 
	Therefore the arguments are non-persuasive, and the rejection of the claims and their dependents are maintained under 35 USC 101.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations of monitoring voice communication between a first device and a second device, wherein the first device is associated with a driver of a fleet and a second device is associated with a fleet operator of the fleet (Collecting Information; a Mental Process and Organizing and Tracking Information, which is a Certain Method of Organizing Human Activity); identifying one or more key terms detected during the communication, by correlating the voice communication against one or more key terms (Analyzing the Collected Information; a Mental Process and Organizing and Tracking Information, which is a Certain Method of Organizing Human Activity); determining a number of instances that the identified one or more key terms are used in the voice communication during a time period (Analyzing the Information; a Mental Process and Organizing and Tracking Information, which is a Certain Method of Organizing Human Activity); comparing the number of instances that the one or more key terms are used in the voice communication to a fleet average (Analyzing the Information; a Mental Process and Organizing and Tracking Information, which is a Certain Method of Organizing Human Activity); assigning a weight value to the one or more key terms based on the number 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification in paragraph [0030] states: 
“[0030]   The system 200 also includes a data center 212, which may be part of or in  communication with NMC     112.  The data center 212 illustrates one possible  implementation of a central repository for all of the data received from each of the  vehicles 104. As an example, as mentioned above many different types of data are  transmitted from the vehicles 104 to the NMC 112. In the case where data center 212 is  in communication with NMC 112, the data may be transmitted via connection 211 to the  data center 212. The connection 211 may comprise any wired or wireless dedicated  connection, a broadband connection, or any other communication channel configured to  transport the data. Moreover, in an aspect, data center 212 may include one or more  back-end servers analyzing the one or more parameters transmitted from the one or more  MCP(s) 106. Additionally or alternatively, data may also be exchanged between the  plurality of MCP(s) 106 using, for example, peer-to-peer (P2P) communication without  the involvement of the NMC 112. In some aspect, the communication monitoring  component 220 and/or analytics component 224 may further be in communication with a  terminal device 225 that can be a user interface portal, a web-based interface, a personal  computer (PC), a laptop, a personal data assistant (PDA), a smart phone, a dedicated  terminal, a 
	
	Which shows that this is a generic computer system utilizing a generic computer, generic phone, and generic processors as per specification above, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer system or phone (another computer), as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving (Collecting) and triggering (Transmitting) steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processor, nor the collecting or transmission steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
	Further, the voice communications are monitored as in Applicant’s specification which states:
“[0053]   MCP 106 may additionally include a user interface component 525 operable to  receive inputs from a user, and further operable to generate outputs for presentation to  the user. User interface component 525 may include one or more input devices,  including but not limited to a keyboard, a number pad, a mouse, a touch-sensitive  display, a navigation key, a function key, a microphone, a voice recognition component,  any other mechanism capable of receiving an input from a user, or any combination  thereof. Further, user interface component 525 may include one or more output devices,  including but not limited to a display, a speaker, a haptic feedback mechanism, a printer,  any other mechanism capable of presenting an output to a user, or any combination  thereof.”
	
	Which shows that the voice communications are done via any voice recognition component or any other mechanism to do this, and thus nothing practical or significantly more as this is Applying it, as 
	Independent Claims 9 and 17 also contains the identified abstract ideas, with the additional elements of an apparatus, processor, memory, network device, and computer-readable medium, which are generic computer components/software, and thus not significantly more for the same reasons and rationale as above.
	Claims 3-8, 11-16, and 19-20 contain the identified abstract ideas, further narrowing them by limitations such as increasing and decreasing scores, with no additional elements to be considered under Alice part 2B, and thus not significantly more for the same reasons and rationale as above.  
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1, 3-9, 11-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection set forth in the action. 
The reasons as to why the Claims would be allowable over the prior art are:
The closest prior art of record are Dimitriadis (U.S. Publication No. 2015/2035655), Moore-Ede (U.S. Publication No. 2012/0078063), and Fox (U.S. Publication No. 2015/0181038).  While Dimitriadis, a real-time emotion tracking system, teaches monitoring, by a processor at a network device, voice communication between a first device and a second device, the first device being associated with a driver of a fleet and a second device is associated with a fleet operator of the fleet, identifying one or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150112546 A1
Ochsendorf; Ricky L. et al.
DRIVER SCORECARD SYSTEM AND METHOD
US 20140218187 A1
Chun; Anthony L. et al.
ASSESSMENT AND MANAGEMENT OF EMOTIONAL STATE OF A VEHICLE OPERATOR
US 20180075747 A1
PAHWA; Riju
SYSTEMS, APPARATUS, AND METHODS FOR IMPROVING SAFETY RELATED TO MOVABLE/ MOVING OBJECTS
US 20180061237 A1
Erickson; Thomas D. et al.
Modifying Behavior of Autonomous Vehicle Based on Advanced Predicted Behavior Analysis of Nearby Drivers
US 20140162224 A1
Wallace; Matthew et al.
SIMULATOR FOR SKILL-ORIENTED TRAINING
US 20060200008 A1
Moore-Ede; Martin
Systems and methods for assessing equipment operator fatigue and using fatigue-risk-informed safety-performance-based systems and methods to replace or supplement prescriptive work-rest regulations
US 20130219039 A1
Ricci; Christopher P.
NETWORK SELECTOR IN A VEHICLE INFOTAINMENT SYSTEM
US 20160196745 A1
Ricci; Christopher P.
ON BOARD VEHICLE PRESENCE REPORTING MODULE
US 20160163133 A1
Ricci; Christopher P.
AUTOMATIC VEHICLE DIAGNOSTIC DETECTION AND COMMUNICATION
US 20160086393 A1
Collins; Dean M. et al.
CUSTOMIZED VEHICLE MONITORING PRIVACY SYSTEM
US 20160086391 A1
Ricci; Christopher P.
FLEETWIDE VEHICLE TELEMATICS SYSTEMS AND METHODS
US 20150079923 A1
McNeil; Joe
COMMUNICATIONS DEVICE BASED ANALYTICS FOR A TRAVELER
US 20150057836 A1
Plante; James et al.
VEHICLE OPERATOR PERFORMANCE HISTORY RECORDING, SCORING AND REPORTING SYSTEMS
US 20140370816 A1
Bobrow; Frederick S.
PROXIMITY-RELATED DEVICE DETERMINATIONS


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        6/17/2021